Citation Nr: 0215619	
Decision Date: 11/04/02    Archive Date: 11/14/02

DOCKET NO.  97-01 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for right knee 
disability.

2.  Entitlement to service connection for left knee 
disability.


ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1991 to 
August 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) from decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Buffalo, New York.

When the veteran's case was before the Board in August 1997 
it was remanded for action by the RO.  The claim was again 
remanded in May 1998.  It was returned to the Board further 
appellate review in October 2002.

The veteran was scheduled to testify at a hearing before a 
Member of the Board in July 2002, but failed to report.  He 
has not requested that the hearing be rescheduled.


FINDINGS OF FACT

1.  All available information and evidence necessary for an 
equitable disposition of the veteran's appeal have been 
obtained.

2.  The veteran's right and left knee disabilities originated 
while he was on active duty.   


CONCLUSIONS OF LAW

1.  Right knee disability was incurred during active duty.  
38 U.S.C.A. § 1131 (West Supp. 2002); 38 C.F.R. § 3.303 
(2001).

2.  Left knee disability was incurred during active duty.  38 
U.S.C.A. § 1131 (West Supp. 2002); 38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records show that he was seen 
in 1992 with complaints regarding his knees.  The examiner 
noted that no records were available.  The veteran reported 
that he had been previously diagnosed with patellofemoral 
syndrome, and that he had been doing exercises that had been 
prescribed by physical therapy.  He stated that he continued 
to have pain after exercises such as running.  Patellofemoral 
syndrome was assessed, and the examiner instructed the 
veteran to continue his daily exercises.  On discharge 
examination, the veteran complained of swollen or painful 
joints, and the examiner noted knee pain with strenuous 
activity.

The veteran submitted his claim of entitlement to service 
connection for knee disability within one month of his 
separation from service.  He stated that his knees were first 
injured in boot camp and patellofemoral syndrome had been 
diagnosed in April 1992.

A VA general examination was conducted in November 1995.  The 
examiner noted that the veteran's lower extremities had full 
range of motion, with no obvious deformities.  There was no 
tenderness to palpation.  The veteran was noted to move about 
the examination room without difficulty.  The examiner 
indicated that the veteran was scheduled to see another VA 
physician at a later date.

A VA orthopedic examination was conducted in July 1996.  The 
veteran reported that he was held in a closet in a semi-
stooped position as a punishment during boot camp, and that 
since that time he had experienced pain in both knees.  He 
described weakness and instability of the knees, left greater 
than right.  He stated that occasionally one of his knees 
would assume a locked position.  The veteran's gait was 
normal on short testing.  There was no swelling of either 
knee and the veteran was able to perform a complete knee 
bend, though he expressed discomfort.  There were no 
inflammatory signs about either knee.  There was a very 
definite mediolateral instability of both knees, which was 
easily demonstrated with the leg held extended.  The examiner 
found no increased mobility in an anterior-posterior 
direction.  There was no evidence of bursitis in either knee 
joint.  X-rays showed a negative left knee and several small 
bone islands in the lateral condyle of the femur of the right 
leg.  There was no evidence of old or recent fracture.  The 
impression was tendonitis of both knees, with evidence of 
internal derangement.

A January 1997 statement from the veteran's private physician 
indicates a diagnosis of chronic tendonitis and 
patellofemoral syndrome.

In a January 1997 statement, the veteran indicated that he 
had experienced no problems with his knees until he entered 
the Marine Corps.  He stated that he had been diagnosed with 
patellofemoral syndrome and had received physical therapy, 
and that he had also been diagnosed with chronic tendonitis 
while in service.  He pointed out that the problems with his 
knees persisted.

II.  Veterans Claims Assistance Act of 2000

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  In addition, 
regulations implementing the VCAA (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)), 
were published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326).  The Board will assume for the purpose of this 
decision that the liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the issues on 
appeal.

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

As explained below, no additional information or evidence is 
needed to substantiate the veteran's claims.

III.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease initially diagnosed 
after service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b)(West Supp. 2002); 38 C.F.R. § 3.102 
(2001).

The veteran's service medical records document complaints of 
knee problems in service, which were diagnosed as 
patellofemoral syndrome.  At the time he was seen in 1992, 
the veteran indicated that he had complained previously and 
had been prescribed physical therapy.  The veteran submitted 
his claim for service connection within one month of his 
service discharge, and a VA examiner subsequently found 
instability of the veteran's knees and diagnosed tendonitis 
of both knees.  Moreover, the veteran's private physician 
reported in 1997 that the veteran had patellofemoral syndrome 
and tendonitis.  Accordingly, the Board concludes that 
service connection is warranted for the veteran's right and 
left knee disabilities.



ORDER

Entitlement to service connection for right knee disability 
is granted.

Entitlement to service connection for left knee disability is 
granted.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

